Exhibit 16.1 [Letterhead of Hansen, Barnett & Maxwell, P.C.] July 23, 2008 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated July 23, 2008 of Nexia Holdings, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our audit for the year ended December 31, 2007, and our review of interim financial statements. Very truly yours, /s/ Hansen, Barnett & Maxwell, P.C. Hansen, Barnett &
